Co Ceo NN DH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:20-cv-02321-JCM-BNW Document12 Filed 02/11/21 Page 1of7

RPLY

JOHN C. COURTNEY, ESQ.
Nevada Bar No. 11092
SEBASTIAN F. GAJARDO, ESQ.
Nevada Bar No. 14874

LBC LAW GROUP

3215 W. Charleston Blvd., Ste. 120
Las Vegas, Nevada 89102

Ph.: (702) 608-3030

Fax: (702) 463-4443
info@lbclawgroup.com

Attorneys for Plaintiff

UNITED STATES DISTICT COURT
FOR THE DISTRICT OF NEVADA

JEFFREY ALAN RYERSON, an individual, Case No.: 2:20-cv-02321-JCM-BNW
Plaintiff,

Vv.
REPLY IN SUPPORT OF PLAINTIFE’S
RIMANTAS PETRAVICIUS, an individual, MOTION TO REMAND

EW-SN TRANSPORT INC, a New Jersey
Corporation, DOES I-X, ROES XI-XX,

 

Defendants.

 

 

Plaintiff Jeffrey Alan Ryerson (“Plaintiff”) by and through his counsel of record, LBC Law
Group, hereby files his Reply in Support of Plaintiff's Motion to Remand. Plaintiffs Reply is
made and based on the following Memorandum of Points and Authorities, the pleadings and papers
on file, and any oral argument this Court may allow at the time of hearing.

MEMORANDUM OF POINTS AND AUTHORITIES

1. INTRODUCTION

Plaintiff moved to remand this case to state court for a simple and commonplace reason:
the federal court lacks subject matter jurisdiction over this dispute due to its modest amount in
controversy. The federal district court maintains a strong presumption against removal, and
assigns the removing party the exclusive burden to demonstrate that jurisdiction exists. Here,
Defendant EW-SN TRANSPORT INC. (“Defendant”) has not, and cannot, demonstrate that its

removal was valid. Defendant’s Opposition only serves to confirm these points, effectively

Page 1 of 7

 

 

 
 

Case 2:20-cv-02321-JCM-BNW Document12 Filed 02/11/21 Page 2 of 7

imploring this Court to grant Plaintiff's motion outright and avoid an impermissible exercise of
jurisdiction over these decidedly state court claims. (See ECF 6).
Il. LEGAL ARGUMENT IN SUPPORT OF MOTION TO REMAND

A. Removal Was Not Appropriate; Remand is Mandatory.

28 U.S.C. sec. 1441 is strictly construed against removal, and district courts resolve any
doubts about the propriety of removal in favor of remanding the case to state court. See Durham
y. Lockheed Martin Corp., 445 F.3d 1247, 1252 (9th Cir.2006) (citing Gaus v. Miles, Inc., 980
F.2d 564, 566 (9th Cir.1992)). The removing party bears the burden of establishing the existence
of federal jurisdiction, and overcoming the “strong presumption against removal jurisdiction.”
Hansen v. Grp. Health Coop., 902 F.3d 1051, 1057 (9th Cir. 2018) (quoting Geographic
Expeditions, Inc. v. Estate of Lhotka ex rel. Lhotka, 599 F.3d 1102, 1107 (9th Cir. 2010).

The test for determining the amount in controversy is straightforward: when it is not
“facially evident from the complaint that more than $75,000 is in controversy,” the removing
defendant must prove by a preponderance of the evidence that the amount in controversy permits
the court to exercise subject matter jurisdiction. Matheson v. Progressive Specialty Ins. Co., 319
F.3d 1089, 1090 (9th Cir.2003). Stated differently, the defendant must provide evidence
establishing that it is “more likely than not” that the amount in controversy exceeds the
jurisdictional threshold. Sanchez v. Monumental Life Ins. Co., 102 F.3d 398, 404 (9th Cir. 1996);
see also Canela v. Costco Wholesale Corp., 971 F.3d 845, 849 (9th Cir. 2020) (citing Sanchez,
102 F.3d at 404 for the proposition that the removing defendant bears the evidentiary burden where
a pleading “does not specify a particular amount of damages”).

Defendant’s Opposition lays bare the failings of its removal. Defendant faces a strong
presumption against removal, and bears the burden of demonstrating by a preponderance of the
evidence that the amount in controversy exceeds $75,000. Defendant has not, and indeed cannot,
satisfy that burden. Notably, the only evidentiary support for Plaintiffs damages presented in the
Opposition are select medical records. (See ECF 9 at Exhs. F, G, and H). Those records, as
Defendant represents in its Opposition, underpin Plaintiffs claimed medical specials of

approximately “$24,000.” (See id. at p. 5).

Page 2 of 7

 

 
oN TN UA FP WY NY

\o

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:20-cv-02321-JCM-BNW Document12 Filed 02/11/21 Page 3 of 7

Beyond those values totaling less than one third of the minimum amount in controversy,
Defendant offers no evidentiary support for its position. (See id.). Indeed, Defendant’s Opposition
fails to even articulate specific values for Plaintiff's general damages, let alone any persuasive
evidence to substantiate those values. (See id. at p. 7). To that end, Defendant fails to provide any
specific arguments regarding damages beyond the broad assertion that “[i]t is more likely than not
that Plaintiff will be seeking at trial:” approximately $24,000 in past medical specials, possible
future medical specials, and general damages. (/d.) The likelihood of a trial demand, of course,
is not the standard for determining the amount in controversy, and Defendant’s supposition is not
a substitute for a preponderance of the evidence.

B. Defendant’s Vapid Opposition Falls Short on Substance.

It bears noting that Defendant’s additional arguments against remand do not inform this
Court’s analysis.

First, Defendant dedicates a significant portion of its Opposition to the argument that the
amount in controversy is determined at the time the suit was filed. (/d. at p. 5). Of course, the
Ninth Circuit has held that the amount in controversy must “meet the statutory threshold at the
time of removal.” Canela, 971 F.3d at 849 (discussing Urbino v. Orkin Services of California,
Inc., 726 F.3d 1118 (9th Cir. 2013)). Defendant tries to characterize Plaintiff's subject matter
jurisdiction argument as being predicated on a change in position or amount in controversy, neither
of which are true. Indeed, St. Paul Mercury Indem. Co. v. Red Cab Co., a 1938 United States
Supreme Court case that Defendant cites in discussing events “occurring subsequent to the
institution of the suit” analyzed a Plaintiffs post-removal decision to amend their complaint in an
attempt to destroy diversity. 303 U.S. 283, 290 (1938); (see ECF 9 at p. 5). Those facts, of course,
do not inform the circumstances here, where Plaintiff’s pleadings and the amount in controversy
remain unchanged.

The procedural posture here reflects a defendant seeking to manufacture jurisdiction where
it does not exist, rather than a plaintiff seeking to destroy jurisdiction where it does exist.

///

///

Page 3 of 7

 
oO Oo SN DD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:20-cv-02321-JCM-BNW Document12 Filed 02/11/21 Page 4of7

Second, Defendant rests its laurels on a pre-litigation, pre-discovery insurance demand
letter for policy limits. (See ECF 9 at p.6, Exh. E). Defendant’s argument attempts to construe an
investigative tool and negotiation communication as an absolute evidentiary litmus test for the
amount in controversy. The absurdity of this position is evident from its converse: by Defendant’s
logic, then, the amount in controversy of this litigation is zero dollars because Defendant did not
make an initial settlement offer. That, of course, is far afield of the actual analysis of the amount
in controversy, and the evidentiary basis required to ascertain the actual total. See Matheson, 319
F.3d at 1090.

This argument is, again, coupled with a distorted reliance on authority: the Cohn v.
Petsmart, Inc. court did indicate that a settlement letter can inform the amount in controversy
analysis, but only “if it appears to reflect a reasonable estimate of the plaintiff's claim.” 281 F.3d
837, 840 (9th Cir. 2002); (see ECF 9 at p. 5). Here, Plaintiffs initial demand was, as is common
in injury disputes, intended in part to triage the extent and form of coverages available. Plaintiff
did not expressly demand $150,000 in that correspondence as Defendant suggests and, even still,
Plaintiff did not articulate that the $150,000 figure reflected as a specific calculation of Plaintiff's
prospective damages. Indeed, Plaintiff provided a calculation of special damages in that letter,
affording Defendant the sole figure they rely upon in its Opposition: approximately $24,000 in
medical expenses. Plaintiff does allege and seek to recover other categories of damages, including
general damages and wage loss, but not in the exorbitant amount Defendant delineates in their
brief (i.e. more than 5 times the past medical specials).

The pre-litigation correspondence is a far cry from any basis to establish jurisdiction, and
Defendant is unable to compensate for its complete lack of evidence otherwise.

///

//T

//I

///

///

//1

Page 4 of 7

 

 
>

Oo So J KH N

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:20-cv-02321-JCM-BNW Document12 Filed 02/11/21 Page 5 of 7

Third, and most glaringly, Defendant argues at length that Plaintiff “not presented any
evidence that the amount in controversy is less than the jurisdictional limit.” (ECF 9 at pp. 7-9).
This position is curious because it is the removing Defendant, not Plaintiff, who bears the
evidentiary burden of demonstrating that the amount in controversy is satisfied. Hansen, 902 F.3d
at 1057. The position is more curious still, because it presupposes that Plaintiff is expected, and
able, to affirmatively evidence a lack of damages. To be sure, Defendant’s argument presumes
Plaintiff to be responsible to disprove a damages calculation that Defendant has failed to articulate,
let alone substantiate by a preponderance of the evidence.

Defendant concludes its misled (and circular) analysis with its admission that it would only
acknowledge the lack of jurisdiction and stipulate to remand if Plaintiff first entered into
debilitating stipulations to be employed before the state court. (ECF 9 at p. 9). Not only does this
point decidedly not support Defendant’s proposed burden-shift and evidentiary vacuum, it ignores
the fact that parties are legally incapable of manufacturing or destroying federal jurisdiction by
stipulation. See Standard Fire Ins. Co. v. Knowles, 568 U.S. 588 (2013) (discussing this principle
in the context of Class Action Fairness Act jurisdiction); see also United Inv’rs Life Ins. Co. v.
Waddell & Reed Inc., 360 F.3d 960, 966 (9th Cir. 2004) (Noting that “a district court's duty to
establish subject matter jurisdiction is not contingent upon the parties' arguments”). As the Eastern

District of California concluded:

“If a party's affirmative stipulation cannot establish or deprive the court of subject
matter jurisdiction, a refusal to stipulate to damages provides even less foundation
for the Court to determine the amount in controversy and determine whether subject
matter jurisdiction exists.”

Schiller v. David’s Bridal, Inc., No. 1:10-CV-00616 AWI, 2010 WL 2793650, at *4 (E.D. Cal.
July 14, 2010) (emphasis in original).

Defendant’s attempt to accuse Plaintiff of jurisdictional gamesmanship is either entirely
tone deaf or the legal equivalent of gaslighting. Either way, it underscores the propriety of
Plaintiff?s Motion.

//1

///

Page 5 of 7

 

 

 
BR WwW NH

Oo fe ss NHN rN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:20-cv-02321-JCM-BNW Document12 Filed 02/11/21 Page 6 of 7

Ill. CONCLUSION
Plaintiff respectfully requests that the Court grant his Motion in total and both: (1) remand
this matter back to state court where it belongs; and (2) issue Plaintiff an award of attorney’s fees
and costs. To the extent the Court is disinclined to grant Plaintiff's Motion, Plaintiff asks that the
Court grant the alternative request for a reasonable extension of time to effectuate service. In any
event, Defendant’s request for sanctions, which was not brought in the form of a countermotion
and is not supported by any authority whatsoever, should be ignored entirely.
Respectfully submitted this 11th day of February, 2021.
LBC LAW GROUP

 

By: ~ [ ZT
JOHN C. COURTNEY, ESQ. ——f}-—_]
Nevada Bar Nq. 11092

SEBASTIAN F. GAJARDO, ESQ.
Nevada Bar No. 14874

ANDREW P. DUNNING, ESQ.
Nevada Bar No. 13864

3215 W. Charleston Blvd., Ste. 120
Las Vegas, Nevada 89102

Ph.: (702) 608-3030

Fax: (702) 463-4443
info@lbclawgroup.com

Attorneys for Plaintiff

 

Page 6 of 7

 

 

 
oOo ns aD

‘oO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:20-cv-02321-JCM-BNW Document12 Filed 02/11/21 Page 7 of 7

CERTIFICATE OF SERVICE
I HEREBY CERTIFY that on February 11, 2021 a true and correct copy of REPLY IN
SUPPORT OF PLAINTIFF’S MOTION TO REMAND, was served electronically with the Clerk
of the Court using the CM/ECF system and/or deposited for mailing in the U.S. Mail, postage

prepaid and addressed to the following:

Christine M. Booze, Esq.
Jonathan L. Powell, Esq.
Winner & Sherrod

1117 South Rancho Drive
Las Vegas, Nevada 89102
cbooze@winnerfirm.com

jpowell@winnerfirm.com
Attorneys for Defendant EN-SW Inc.

An Employee of LBC LAW GROUP

Page 7 of 7

 

 
